             Case 1:20-cv-05746-LGS Document 25 Filed 09/15/20 Page 1 of 2




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
   ---------------------------------------------------------------------- x

   WOMEN FOR AMERICA FIRST,

                                                               Plaintiff,     NOTICE OF CROSS-
                                - against -                                   MOTION TO DISMISS

   BILL DE BLASIO, in his official capacity as
   Mayor of New York City, New York, and POLLY                                20 Civ. 05746 (LGS)
   TROTTENBERG, Commissioner of the New
   York City Department of Transportation,
                                               Defendants.

   ---------------------------------------------------------------------- X


                   PLEASE TAKE NOTICE that upon the annexed declaration of Diana M.

  Murray, dated September 14, 2020, and the exhibits thereto and the accompanying memorandum

  of law, and upon the First Amended Complaint filed by plaintiff Women For America First on

  July 28, 2020, defendants Bill De Blasio, in his official capacity as Mayor of New York City,

  New York, and Polly Trottenberg, Commissioner of the New York City Department of

  Transportation, will cross-move the Court before the Honorable Lorna G. Schofield at the United

  States Courthouse located at 40 Foley Square, New York, New York, for an order, pursuant to

  Rule 12(b) (6) of the Federal Rules of Civil Procedure, dismissing the First Amended Complaint

  for a failure to state a claim under the First Amendment, and for such other and further relief as

  the Court may deem just and proper.
Defendants' motion to dismiss is DENIED without prejudice to renewal. The Court directs Defendants'
attention to Individual Rule III.C.2, which requires a movant to file a pre-motion letter with the Court, in the
manner provided in Individual Rule III.A.1, prior to filing a motion to dismiss. The Court will consider the
portions of Defendants' memorandum of law at Dkt. No. 21, in opposition to Plaintiff's motion for
preliminary injunction (Dkt. No. 13), but will disregard the portions of Defendants' memorandum of law at
Dkt. No. 21, in support of Defendants' motion to dismiss.

Dated: September 15, 2020
       New York, New York
           Case 1:20-cv-05746-LGS Document 25 Filed 09/15/20 Page 2 of 2




Dated:         New York, New York
               September 14, 2020

                                             JAMES E. JOHNSON
                                             Corporation Counsel of the
                                               City of New York
                                             Attorney for the Municipal Defendants
                                             100 Church Street, Room 5-156
                                             New York, New York 10007
                                             (212) 356-2182
                                             By:

                                                    Diana M. Murray (DM 5435 )
                                                    Assistant Corporation Counsel

To:      (via ECF) Ronald D. Coleman, Esq.




                                              -2-
